DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections of all claims 35 USC 103 have been fully considered and are persuasive, on the whole, in light of the amendments. Accordingly, the rejections are withdrawn. However, upon further consideration, new grounds of rejection are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as now amended, is so ambiguous as to make it impossible for one of ordinary skill in the art to understand its metes and bounds so as to avoid infringement. For example, the 
Claims 8 and 15 suffer from a similar deficiency, and are additionally deficient because they introduce two instances of “a second attribute link” while referring to “the second attribute link” in the penultimate line of each claim.
For the purposes of this action, the limitations above will be interpreted as encompassing either the same or different second resources and second attribute links. 

Claims 2, 9, and 16 have been amended to refer to “the condition associated with the first link profile that comprises time associated with a sleep type mode,” but this limitation, too, is so ambiguous as to make it impossible to understand the scope of each claim. For example, it is not clear if “the condition…that comprises time associated with a sleep type mode” is intended to somehow refer to the time periods introduced in the independent claims, or if it is intended to further limit the condition to require some other temporal feature, or if it is intended to simply introduce a new condition. For the purposes of this action, the limitation will be interpreted to encompass a new condition associated with the first link profile. 

Any claim not specifically addressed above is rejected for inheriting the deficiencies of a parent claim upon which it depends.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US Pub. No. 2011/0178973) in view of Serdy (US Pub. No. 2008/0235573) and Anne (US Pat. No. 9,549,038).


Regarding claim 1, Lopez shows a device that manages resource links, the device comprising:
a processor (at least inherently disclosed as a necessary component of a computer-implemented system; see also [0023]-[0026]); and 
a memory coupled with the processor, the memory comprising executable instructions (at least inherently disclosed as a necessary component of a computer-implemented system; see also [0023]-[0026]) that when executed by the processor cause the processor to effectuate operations comprising: 
receiving a first link profile from a first entity (e.g., a first rule: see [0001]-[0003] and [0011]-[0014] and [0017], where the “entity” comprises, for example, the collection of people who configure and use the system, such as administrators and client users), the href attribute, such as by configuring it such that it accesses a different URL: see [0011]-[0014] and [0017]) of a first resource (e.g., where the link is a link of a first web page: see [0020]-[0022]), wherein the value of an attribute of the first resource is a URI value (e.g., https://consoso.com/page.aspx?id=1: see [0012]) that is directed to a second resource (e.g., another web page: see [0001] and [0010]); 
monitoring for a condition associated with the first link profile (e.g., at least one precondition or condition associated with a given rule: see [0014], [0020]-[0021], and [0027]);
determining that the condition associated with the first link profile has been met (e.g., by checking the precondition or condition as part of determining that the given rule applies: see [0014], [0020]-[0021], [0035], [0043], and [0050]); and
in response to the condition being met, dynamically configuring the value of the attribute link of the first resource to a second attribute link based on the instructions described in the first link profile, wherein the second attribute link is a second URI value (e.g., when the rule applies, updating the URI value so it reflects a desired URL, which is then used for subsequent requests: see [0010]-[0012] and [0020]-[0022]).
Lopez does not explicitly show that the second URI is directed to a third resource.
Serdy shows: in response to a condition being met, dynamically configuring a value of a link of a first resource to a second link, wherein the second link is a second URI value that is directed to a third resource (e.g., in response to a condition based on a mobile device’s 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Lopez with the teachings of Serdy in order to provide an improved browsing experience for users (see Serdy, [0026]).
Lopez in view of Serdy does not explicitly show wherein the condition associated with the first link profile comprises:
a first time period in which the attribute link of the first resource that is directed to the second resource is not active for a mobile device at a location; and
a second time period in which a second attribute link directed to a second resource is active for the mobile device at the location.
Anne shows wherein a condition associated with a link profile comprises:
a first time period in which an attribute link of a first resource that is directed to a second resource is not active for a mobile device at a location (e.g., a time before a cache TTL value, during which an unmodified original resource link is not active, and where the resources are also active or not active based on device location: see col. 7, line 35 to col. 8, line 53; col. 9, lines 38-55; and col. 11, lines 22-41); and
a second time period in which a second attribute link directed to a second resource is active for the mobile device at the location (e.g., a time before a cache TTL value, during which an unmodified original resource link is not active, and where the resources are also active or not active based on device location: see col. 7, line 35 to col. 8, line 53; col. 9, lines 38-55; and col. 11, lines 22-41).


Regarding claim 3, the combination shows the limitations of claim 1 as applied above, and further shows wherein the condition associated with the first link profile comprises context information of a mobile device associated with the first resource (e.g., a mobile device’s capabilities: see Serdy, [0026], [0031], [0034], and [0037], as combined above).

Regarding claim 8, Lopez shows a method for resource link management, the method comprising:
receiving a first link profile from a first entity (e.g., a first rule: see [0001]-[0003] and [0011]-[0014] and [0017], where the “entity” comprises, for example, the collection of people who configure and use the system, such as administrators and client users), the first link profile comprising instructions for how to dynamically configure the value of an attribute link (e.g., by configuring how to rewrite an href attribute, such as by configuring it such that it accesses a different URL: see [0011]-[0014] and [0017]) of a first resource (e.g., where the link is a link of a first web page: see [0020]-[0022]), wherein the value of an attribute link of the first resource is a URI value (e.g., https://consoso.com/page.aspx?id=1
monitoring for a condition associated with the first link profile (e.g., at least one precondition or condition associated with a given rule: see [0014], [0020]-[0021], and [0027]);
determining that the condition associated with the first link profile has been met (e.g., by checking the precondition or condition as part of determining that the given rule applies: see [0014], [0020]-[0021], [0035], [0043], and [0050]); and
in response to the condition being met, dynamically configuring the value of the attribute link of the first resource to a second attribute link based on the instructions described in the first link profile, wherein the second attribute link is a second URI value (e.g., when the rule applies, updating the URI value so it reflects a desired URL, which is then used for subsequent requests: see [0010]-[0012] and [0020]-[0022]).
Lopez does not explicitly show that the second URI is directed to a third resource.
Serdy shows: in response to a condition being met, dynamically configuring a value of a link of a first resource to a second link, wherein the second link is a second URI value that is directed to a third resource (e.g., in response to a condition based on a mobile device’s capabilities, rewriting a URL to point to a mobile-friendly resource: see [0026], [0031], [0034], and [0037]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Lopez with the teachings of Serdy in order to provide an improved browsing experience for users (see Serdy, [0026]).
Lopez in view of Serdy does not explicitly show wherein the condition associated with the first link profile comprises:
a first time period in which the attribute link of the first resource that is directed to the second resource is not active for a mobile device at a location; and
a second time period in which a second attribute link directed to a second resource is active for the mobile device at the location.
Anne shows wherein a condition associated with a link profile comprises:
a first time period in which an attribute link of a first resource that is directed to a second resource is not active for a mobile device at a location (e.g., a time before a cache TTL value, during which an unmodified original resource link is not active, and where the resources are also active or not active based on device location: see col. 7, line 35 to col. 8, line 53; col. 9, lines 38-55; and col. 11, lines 22-41); and
a second time period in which a second attribute link directed to a second resource is active for the mobile device at the location (e.g., a time before a cache TTL value, during which an unmodified original resource link is not active, and where the resources are also active or not active based on device location: see col. 7, line 35 to col. 8, line 53; col. 9, lines 38-55; and col. 11, lines 22-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Lopez with the teachings of Anne in order to more quickly provide non-stale resources to the requesting client.

Regarding claim 10, the combination shows the limitations of claim 8 as applied above, and further shows wherein the condition associated with the first link profile comprises context 

Regarding claim 14, the combination shows the limitations of claim 8 as applied above, and further shows wherein the condition associated with the first link profile comprises context information of a first entity associated with the first resource, wherein the first entity is mobile device (e.g., a mobile device’s capabilities: see Serdy, [0026], [0031], [0034], and [0037], as combined above), but does not explicitly show wherein the context information comprises latency of a communication session.
Anne shows wherein a condition for dynamic configuration of content comprises context information of a first entity associated with a first resource, wherein the context information comprises latency of a communication session (e.g., where latency between a client and a CDN or an NCC is used to determine whether to rewrite a web page to point the client to a different destination: see col. 11, line 58 to col. 12, line 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Lopez with the teachings of Morse in order to improve the experience for users whose devices have a poor connection to a content serving node.

Regarding claim 15, Lopez shows a computer readable storage medium comprising computer executable instructions (at least inherently disclosed as a necessary component of a computer-implemented system; see also [0023]-[0026]) that when executed by a computing device cause said computing device to effectuate operations comprising:
receiving a first link profile from a first entity (e.g., a first rule: see [0001]-[0003] and [0011]-[0014] and [0017], where the “entity” comprises, for example, the collection of people who configure and use the system, such as administrators and client users), the first link profile comprising instructions for how to dynamically configure the value of an attribute link (e.g., by configuring how to rewrite an href attribute, such as by configuring it such that it accesses a different URL: see [0011]-[0014] and [0017]) of a first resource (e.g., where the link is a link of a first web page: see [0020]-[0022]), wherein the value of an attribute of the first resource is a URI value (e.g., https://consoso.com/page.aspx?id=1: see [0012]) that is directed to a second resource (e.g., another web page: see [0001] and [0010]); 
monitoring for a condition associated with the first link profile (e.g., at least one precondition or condition associated with a given rule: see [0014], [0020]-[0021], and [0027]);
determining that the condition associated with the first link profile has been met (e.g., by checking the precondition or condition as part of determining that the given rule applies: see [0014], [0020]-[0021], [0035], [0043], and [0050]); and
in response to the condition being met, dynamically configuring the value of the attribute link of the first resource to a second attribute link based on the instructions described in the first link profile, wherein the second attribute link is a second URI value (e.g., when the rule applies, updating the URI value so it reflects a desired URL, which is then used for subsequent requests: see [0010]-[0012] and [0020]-[0022]).
Lopez does not explicitly show that the second URI is directed to a third resource.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Lopez with the teachings of Serdy in order to provide an improved browsing experience for users (see Serdy, [0026]).
Lopez in view of Serdy does not explicitly show wherein the condition associated with the first link profile comprises:
a first time period in which the attribute link of the first resource that is directed to the second resource is not active for a mobile device at a location; and
a second time period in which a second attribute link directed to a second resource is active for the mobile device at the location.
Anne shows wherein a condition associated with a link profile comprises:
a first time period in which an attribute link of a first resource that is directed to a second resource is not active for a mobile device at a location (e.g., a time before a cache TTL value, during which an unmodified original resource link is not active, and where the resources are also active or not active based on device location: see col. 7, line 35 to col. 8, line 53; col. 9, lines 38-55; and col. 11, lines 22-41); and
a second time period in which a second attribute link directed to a second resource is active for the mobile device at the location (e.g., a time before a cache TTL 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Lopez with the teachings of Anne in order to more quickly provide non-stale resources to the requesting client.

Regarding claim 17, the combination shows the limitations of claim 15 as applied above, and further shows wherein the condition associated with the first link profile comprises context information of a first entity associated with the first resource (e.g., server variables, a mobile device’s capabilities, etc.,: see Lopez, [0014], [0020]-[0021], and [0027] and Serdy, [0026], [0031], [0034], and [0037], as combined above), but does not explicitly show wherein the context information comprises power control requirements.
Anne shows wherein a condition for dynamic configuration of content comprises context information of a first entity associated with a first resource, wherein the context information comprises power control requirements (e.g., where cost factors such as “electricity or energy consumption” are used to determine whether to rewrite a web page to point the client to a different destination: see col. 11, line 58 to col. 12, line 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Lopez with the teachings of Morse in order to conserve power.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US Pub. No. 2011/0178973) in view of Serdy (US Pub. No. 2008/0235573) and Anne (US Pat. No. 9,549,038), and further in view of Chouanard (US Pub. No. 2014/0059174).

Regarding claim 2, the combination shows the limitations of claim 1 as applied above, and further shows wherein the condition associated with the first link profile comprises time (e.g., rewriting the link based on whether an image would “take an excessive amount of time in comparison to the determined capabilities”: see Serdy, [0034], as combined above), but does not explicitly show the condition that comprises time associated with a sleep type mode.
Chounnard shows a condition that comprises time associated with a sleep type mode (see [0180], describing a time period in which a proxy server enters a sleep time mode based on the resolution status of a URL).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Lopez with the teachings of Chounnard in order to conserve computing resources.

Regarding claim 9, the combination shows the limitations of claim 8 as applied above, and further shows wherein the condition associated with the first link profile comprises time (e.g., rewriting the link based on whether an image would “take an excessive amount of time in comparison to the determined capabilities”: see Serdy, [0034], as combined above), but does not explicitly show the condition that comprises time associated with a sleep type mode.
Chounnard shows a condition that comprises time associated with a sleep type mode (see [0180], describing a time period in which a proxy server enters a sleep time mode based on the resolution status of a URL).


Regarding claim 16, the combination shows the limitations of claim 15 as applied above, and further shows wherein the condition associated with the first link profile comprises time (e.g., rewriting the link based on whether an image would “take an excessive amount of time in comparison to the determined capabilities”: see Serdy, [0034], as combined above), but does not explicitly show the condition that comprises time associated with a sleep type mode.
Chounnard shows a condition that comprises time associated with a sleep type mode (see [0180], describing a time period in which a proxy server enters a sleep time mode based on the resolution status of a URL).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Lopez with the teachings of Chounnard in order to conserve computing resources.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US Pub. No. 2011/0178973) in view of Serdy (US Pub. No. 2008/0235573) and Anne (US Pat. No. 9,549,038), and further in view of Morse (US Pub. No. 2006/0274869).

Regarding claim 7, the combination shows the limitations of claim 1 as applied above, and further shows wherein the condition associated with the first link profile comprises context information of a first entity associated with the first resource (e.g., a mobile device’s capabilities: 
Morse shows wherein a condition for dynamic configuration of content comprises context information of a first entity associated with a first resource, wherein the context information comprises bandwidth (e.g., where bandwidth and other information of a mobile device is used to format content and control how links are used to make a display for a user: see [0022]-[0023] and [0055]-[0059]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Lopez with the teachings of Morse in order to improve the experience for users whose devices have limited bandwidth or other resources.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.